DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see Applicant Remarks (pages 5-9, filed 11/21/2022), with respect to claims 1-10 have been fully considered. The amended claims 1-4 and 6-7 have been acknowledged by the Examiner. The amended claims 1 and 7 have overcome the claims objections. Claims 6-7 and 10 overcame the rejections under 35 U.S.C 112(b), presented on the Office Action, filed on 08/22/2022; in light of the amended claims 6-7 and the Applicant’s clarifications (see Applicant Remarks pages 5-6). On the other hand, the Applicant’s arguments against the prior art of record are found not persuasive. Upon careful consideration the Examiner finds that the amended claims 1-4 and 6-7 do not overcome the rejections of claims 1-7 and 10 under 35 U.S.C. 102(a)(1) and claims 8-9 under 35 U.S.C. 103, over the prior art of record. Therefore, for the reasons presented below, the rejections of claims 1-10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, presented on the aforementioned Office Action, are maintained by the Examiner. 

Regarding claim 1, the Applicant traverses that the applied prior art does not teach or suggest “wherein the flow path comprises a plurality of levels of separation defined by channels within the manifold assembly, wherein each level of separation is configured to substantially evenly distribute a flow of the oral care compound,” as recited in amended claim 1. In this case the Applicant traverses that Hyun Ki (KR 20170101101 A), prior art of record, does not teach any plurality of levels of separation for an even distribution of flow, and defined by channels within the manifold assembly, and instead teaches the first communication hole 111 may communicate with the first line 60 through the first connection hole 121 and the first space E1 and the second communication hole 112 may communicate with the first line 60 through the first connection hole 121 and the first space E1, and may communicate with the second line 70 through the second connection hole 122 and the second space E2. (Para. [0028], Figures 1 and 2a). The Examiner acknowledges the applicant’s remark with respect to these limitations. However, the Examiner upholds that Hyun Ki teaches the aforementioned flow path comprising a plurality of levels of separation defined by channels within the manifold assembly; since Hyun Ki teaches a manifold assembly created by members 120, 30, 20, 50, 122, 60 and 70; please see figures 1, 3b and 7b). Also, Hyun Ki teaches a manifold that has two flow paths, defined by the two lines 20 and 30, at the inlet and six flow paths, defined by the lines (channels 60 and 70), each having three flow paths, at the outlet (Figures 1 and 2a, members 20, 30, 60 and 70; [0096]). Therefore, Hyun Ki teaches “wherein the flow path comprises a plurality of levels of separation defined by channels within the manifold assembly”. Additionally, The Examiner notes that Hyun Ki teaches “wherein each level of separation is configured to substantially evenly distribute a flow of the oral care compound”; since each level of separation in Hyun Ki’s manifold comprises a replication of parts with the same exact structure. For instance, Hyun Ki discloses that the flow path of the manifold assembly is defined by two trunks (20 and 30) that transitions at a first level of separation into a plurality of channels (60 and 70) and the plurality of channels (60 and 70) transition into ports (122 and 121) which transitions into a plurality of communication holes (111 and 112) (Figure 1, figure 2a and figure 3b, members 20, 30, 60, 70, 122, 111 and 112; [0020], [0030] and [0043]. Therefore, the structure taught by Hyun Ki are capable of substantially evenly distribute a flow of the oral care compound, since in each transition into a further level of separation the structures are replicated to create even parts as shown in the progression of figures from Figure 1 to Figure 3B. The Examiner further notes that Applicant’s arguments do not address the relied upon interpretation as previously applied to claims 2-4, now applicable to claim 1.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by Hyun Ki.

Regarding claim 1, Hyun Ki teaches “An oral care system” (Figure 1 and Abstract), a mouthpiece (110) having a working surface (Examiner Figure 1/Hyun Ki Figure 3b); a manifold assembly (created by members 120, 30, 20, 50, 122, 60 and 70; please see figures 1, 3b and 7b) having a flow path for an oral care compound (Examiner Figure 2/Hyun Ki Figure 7b) terminating at an outlet (120) configured to engage with the mouthpiece (110) and to align one or more ports (122) of the outlet (120) with the working surface when engaged” (Examiner Figure 1/Hyun Ki Figure 3b and Figure 7b, Figures 1, 3b and 7b, members 110, 120, 122, 60, and 70; [0031]). Hyun Ki teaches “wherein the flow path comprises a plurality of levels of separation defined by channels within the manifold assembly, wherein each level of separation is configured to substantially evenly distribute a flow of the oral care compound”; since Hyun Ki discloses that the flow path of the manifold assembly is defined by two trunks (20 and 30) that transitions at a first level of separation into a plurality of channels (60 and 70) and the plurality of channels (60 and 70) transition into ports (122 and 121) which transitions into a plurality of communication holes (111 and 112) (Figure 1, figure 2a and figure 3b, members 20, 30, 60, 70, 122, 111 and 112; [0020], [0030] and [0043]. Also, each level of separation in Hyun Ki’s manifold comprises a replication of parts with the same exact structure. Therefore, the structure taught by Hyun Ki are capable of substantially evenly distribute a flow of the oral care compound, since in each transition into a further level of separation the structures are replicated to create even parts as shown in the progression of figures from Figure 1 to Figure 3B. Additionally, Hyun Ki discloses “an actuatable element (pump 40) configured to dispense the oral care compound from the outlet onto the working surface of the mouthpiece by displacing the oral care compound through the manifold assembly when actuated”; since Hyun Ki teaches a pump that is used to deliver a liquid through the supply lines to the discharge ports” ([0054]).

    PNG
    media_image1.png
    644
    900
    media_image1.png
    Greyscale








[AltContent: textbox (Figure 1. Examiner Figure 1/Hyun Ki Figure 3b.)]

    PNG
    media_image2.png
    500
    1794
    media_image2.png
    Greyscale
[AltContent: textbox (Figure 2. Examiner Figure 2/ Hyun Ki Figure 7b.)]
Regarding claim 2, Hyun Ki teaches “wherein the plurality of levels of separation in the flow path are located between an inlet of the manifold assembly and the outlet”; since Hyun Ki teaches a manifold that has two flow paths, defined by the two lines 20 and 30, at the inlet and six flow paths, defined by the lines 60 and 70, each having three flow paths, at the outlet (Figures 1 and 2a, members 20. 30, 60 and 70; [0096])

Regarding claim 3, Hyun Ki teaches “wherein the flow path is defined by a trunk that transitions at a first level of separation into a plurality of channels, and wherein the one or more ports (122) form a second level of separation”; since Hyun Ki discloses that the flow path of the manifold assembly is defined by two trunks (20 and 30) that transitions at a first level of separation into a plurality of channels (60 and 70) (Figure 1, figure 2a and figure 3b, members 20, 30, 60 and 70; [0075] and [0076].  

Regarding claim 4, Hyun Ki discloses “wherein the manifold assembly includes one or more partitions configured to redirect the oral care compound along multiple different channels”; since Hyun Ki discloses that an electronically controlled valve (523) is used to control the supply of the cleaning liquid between the lines 60 and 70 (0077). 

Regarding claim 5, Hyun Ki discloses “wherein the manifold assembly includes a plurality of discrete channels extending from a junction”; since Hyun Ki discloses that an electronically controlled valve (523) has plurality of discrete channels extending from a junction as shown in figure 10 in the enlarge illustration 521. 

Regarding claim 6, Hyun Ki discloses “wherein the manifold assembly includes one or more pockets or chambers that have a relatively larger flow area than surrounding features that enables pressure in the oral care compound to be substantially equalized throughout the manifold assembly”; since Hyun Ki discloses the chambers as shown in Examiner Figure 2/Hyun Ki Figure 7b/3b. Therefore, Hyun Ki discloses the limitation as claimed, since the chambers have a bigger diameter than the lines 60 and 70 to which they connect. Also, the chambers have a bigger diameter that the ports (122) to which they connect as well. Therefore, the chambers as shown in Examiner Figure 2/Hyun Ki Figure 7b/3b are capable of having a relatively larger flow area than surrounding features, being capable of acting as a low-pressure volume at which pressure in the oral care compound is equalized throughout the manifold assembly.

Regarding claim 7, Hyun Ki discloses “wherein the outlet (120) comprises the one or more chambers (Examiner Figure 2/Hyun Ki Figure 7b/3b) in communication with the one or more ports (122)” (Examiner Figure 2/Hyun Ki Figure 7b/3b and Figure 2A). Additionally, Hyun Ki discloses “the one or more chambers (Examiner Figure 2/Hyun Ki Figure 7b/3b) configured to first fill with the oral care compound before the oral care compound is dispensed from the outlet via the one or more ports”; since in Hyun Ki’s disclosure the chambers as shown in Examiner Figure 2/Hyun Ki Figure 7b/3b are configured to first fill with the oral care compound before the oral care compound is dispensed from outlet via the one or more ports (122) (Figure 2b, member 122; [0058]). 

Regarding claim 10, Hyun Ki discloses “wherein the manifold assembly is formed from a film cover that is bonded to a base”; since Hyun Ki discloses that parts of the manifold such as member 120 could be made of a soft material such as silicone ([0024]). Please see thin soft material covering the base as shown in Fig. 3b.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun Ki in view of Ilzarbe. 

Regarding claim 8, Hyun Ki fails to disclose the limitations as claimed. However, Ilzarbe discloses “wherein the actuatable element includes a plunger (Figure 2, member 8)”; since Ilzarbe discloses an oral hygiene device that uses a pump to irrigate the mouth tray using a pump containing a plunger (col 2, line 19).  

Hyun Ki and Ilzarbe are considered to be analogous to the claimed invention because they are in the same field of oral hygiene devices. Therefore, it would have been obvious to someone of ordinary skills in the art before the effective filing date of the claimed invention to have modified Hyun Ki to incorporate the teachings of Ilzarbe to create an oral hygiene device using a plunger to pump the oral care compound to the working surface of a mouthpiece. Being this a case of “Simple Substitution of One Known Element for Another to Obtain Predictable Results”, Please see MPEP 2143.

Regarding claim 9, Hyun Ki/Ilzarbe discloses “wherein the actuatable element is part of an injector assembly that is separate from the manifold assembly”; since Ilzarbe discloses that the actuatable element (8) is part of a pump assembly (Figure 2, member 8, col 2, line 19) and in Hyun Ki disclosure the pump 40 is separated from the manifold assembly which is comprised by elements members 120, 30, 20, 50, 122, 60 and 70; please see figures 1, 3b and 7b. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Luis Ruiz/
Patent Examiner
Art Unit 3772
/EDWARD MORAN/Primary Examiner, Art Unit 3772